DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a fryer.
Group II, claims 11-18, drawn to an automated cooking system.
 The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fryer comprising: a cooking chamber for holding a cooking medium; at least one heating element positioned within the cooking chamber; a conveyor belt for selectively advancing food product through the cooking chamber, the conveyor belt including first and second chains coupled together by a plurality of elongate members extending therebetween and further including a plurality of paddles coupled to the first and second chains and extending therebetween to define a plurality of compartments, each of the plurality of paddles including a screen and each compartment being sized to receive at least a portion of the food product, wherein the conveyor belt defines a continuous loop, this technical feature is not a special technical feature as it does not make a Schindler (US 4228730 A) and in further view of Baker (US 3861289 A) and Smethursts (GB 694947 A).  
Schindler teaches (Col. 2, lines 41-43, 60-64) an elongate reservoir (cooking chamber) for holding a cooking liquid (medium) and gas burner tubes (heating element) mounted within the reservoir. Schindler further teaches (Col. 3, lines 51-53, 57-62) and endless conveyor belt (continuous loop) with paddles attached to the belt. Schindler further teaches (Col. 4, lines 13-16) potato pieces (a portion of a food product) are carried between pairs of adjacent paddles, i.e. the paddles define compartments. 
Schindler is silent on the conveyor belt including first and second chains coupled together by a plurality of elongate members extending there-between with the paddles coupled and extending between the chains. Schindler is further silent on each of the plurality of paddles including a screen.
Baker teaches (Col. 4, lines 19-22) a taco shell fryer with a belt conveyor including a pair of side chains with horizontal holding rods (elongated members) spanning intervals between (coupling) the chains. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schindler to incorporate the teaching of Baker and combine the paddles of Schindler with the chains of Baker. The chains allow ready and sufficient access to the tortillas (food product) of the cooking oil (Baker, Col. 4, lines 55-57). 
Smethursts teaches (Page 2, lines 50-60) a frying device with forwarding members (paddles) comprising a rigid portions and flexible portion comprised of chain mail (screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schindler to incorporate the teaching of Smethursts. The flexible chain mail of Smethursts drags along the bottom of the trough thereby keeping it burnished and free of carbonized matter (Smethursts, Page 2, lines 55-58). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792